Citation Nr: 0314512	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a left cubital tunnel 
and ulnar depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


REMAND

In September 2002, the veteran testified at a video-
teleconference, with the undersigned Veterans Law Judge 
presiding, following which the Board undertook additional 
development, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, in the recently decided 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305, 7316 (Fed. Cir. May 1, 2003), the Federal 
Court held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
found that it was contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) (West 2002) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence received by the Board 
pursuant to its additional development of the above-mentioned 
issues consists of the veteran's VA outpatient treatment 
records for various periods from July 2000 to February 2003, 
as well as the reports of the veteran's May 2003 VA 
examination, to include the examining physician's medical 
opinions.  The veteran has not had the benefit of initial 
consideration of this evidence by the RO, nor has the Board 
received from him a waiver of initial consideration of this 
additional evidence by the RO.  Further, the Board did not 
receive, although requested, the July 14, 1999, operation 
report, performed at the VA Medical Center, Pittsburgh, 
Pennsylvania, and the discharge summary for his 
hospitalization at that VAMC from July 13, to July 15, 1999.  

The Board also offers the reminder that the Veterans Claims 
Assistance Act of 2000 (VCAA), is applicable to this appeal, 
as codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the RO has not specifically advised the veteran of 
the VCAA and the potential impact this law might have on his 
claim.  This absence of due process must be addressed before 
the Board can undertake any action on the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a left cubital tunnel and ulnar depression.  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO should obtain the veteran's 
July 14, 1999, operation report and 
hospital discharge summary for July 13, 
to July 15, 1999.  Once obtained, these 
records are to be incorporated in the 
veteran's claims file.  If the requested 
medical records are unavailable or unable 
to be obtained, a note to that effect is 
to be placed in the veteran's claims 
file.  

3.  Once the aforementioned action has 
been completed, the veteran's claims file 
is to be referred to the same physician, 
if feasible, who reviewed the veteran's 
records and conducted the veteran's May 
2003 VA examination.  The physician is to 
specifically comment on the medical 
opinion offered by M. Mangione, M.D., in 
a medical statement dated October 4, 
2000, and, following review of the July 
14, 1999, operation report, as well as 
the hospital discharge summary for July 
13, to July 15, 1999, reaffirm his 
medical opinion offered in February 2003, 
or change it in any way deemed 
appropriate, with reasons and basis to 
support the opinion offered.  If the 
February 2003 VA examining physician is 
unavailable, an appropriate alternate 
physician is to review the entire record 
and offer opinions as requested above.  

4.  The RO should readjudicate the issue 
of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of a left cubital tunnel and 
ulnar depression to include the additional 
medical evidence received by the Board 
while the claim was on appeal, as well as 
the requested medical opinions.  If the 
action taken on the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on remand.  

5.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


